Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .s
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 02/23/2022 for Application No. 17/049,631.  By the amendment, claims 12-14 and 16-24 are pending with claims 12, 17 and 22 being amended. Claims 1-11 and 15 remain canceled. Claims 12-14 and 16-24 remain allowed.

Response to Amendment / Arguments
The amendment filed on 02/23/2022 has been entered.  The amendment has been fully reviewed and accepted. 
Furthermore, applicant’s arguments, see Remarks filed 02/23/2022, with respect to claims 12, 17 and 22 have been fully considered and are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/TINH DANG/Primary Examiner, Art Unit 3659